DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.
 	Claims 1, 7, 11 and 13 are currently amended.  Claims 12 and 17-20 are canceled.  Claims 21-24 are newly added.  Claims 1-11, 13-16 and 21-24 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 21, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2019/0259990, hereinafter Ligabue.

Regarding claim 1, Ligabue teaches a battery pack (BP) (paragraph [0045] and figure 1). 
The battery pack (BP) comprises a cell unit including a tray (T, “unit plate”) and a plurality of battery cells (C) disposed on both surfaces of the tray (T, “unit plate”) (paragraphs [0056, 0070] and figure 4). 
A parallelepiped-shaped container (“case”) accommodates the cell unit (paragraphs [0045, 0053] and figure 1).
Each tray (T, “unit plate”) has a plate portion having a flat surface. The tray (T, “unit plate”) also has edges (T1 and T2, “side portions”) protruding upwardly and downwardly from two sides of the plate portion (paragraph [0091], claim 5 and figures 3 and 8).
Each tray (T, “unit plate”) comprises a plurality of receiving spaces in which the battery cells (C) are disposed (figure 3). The receiving spaces for the battery cells (C) are formed by the plate portion and edges (T1 and T2, “side portions”) (figures 3 and 8).
A connection member including an insulating support (B) and a metal member (MB1) is disposed between the receiving spaces to electrically connect the battery cells (C) to each other (paragraphs [0062, 0068, 0070] and figures 3-6).
A lateral housing (LH) is formed in the insulating support (B). The lateral housing (LH) is located between adjacent receiving spaces. The lateral housing (LH) is a recessed area and is intended for coupling of the flat cable (FC) (paragraph [0072] and figure 6). Thus each side of the insulating support (B) of the connection member includes a “coupling groove”. 
An electric connector (PC) of the flat cable (FC) is accommodated in (“inserted in”) the lateral housing (LH). A metal terminal (ST) is connected to (“fastened to”) electrical port (STP) on the electric connector (PC). Therefore, the electric connector (PC) is a “fastening portion”. The electric connector (PC, “fastening portion”) is in the case, therefore the case “includes” the electric connector (PC, “fastening portion”). 

Regarding claim 2, Ligabue teaches that the connection member includes a metal member (MB1, “busbar”) and insulating support (B, “bracket”). 
The metal member (MB1, “busbar”) is electrically conductive and spaced apart from the tray (T, “unit plate”) by the insulating support (B, “bracket”) (paragraph [0062]). 
The insulating support (B, “bracket”) is disposed along a circumference of the metal member (MB1, “busbar”) and is in contact with the tray (T, “unit plate”) when coupled to the tray (T, “unit plate”) (paragraph [0062] and figure 6). 
Regarding claim 3, Ligabue teaches that the metal member (MB1, “busbar”) has multiple surfaces exposed outwardly of the insulating support (B, “bracket”) (figure 6). 
The battery cells (C) are connected to the metal member (MB1, “busbar”), which is connected to the insulating support (B, “bracket”) - therefore they are connected to all surfaces of the insulating support (B, “bracket”).
Regarding claim 4, Ligabue teaches that the tray (T, “unit plate”) has edges (T1 and T2, “side portions”) protruding upwardly and downwardly from each side of the plate portion (paragraph [0091], claim 5 and figures 3 and 8).
The edges (T1 and T2, “side portions”) are in contact with side walls S1. Cooling fluid flows through side walls S1 (paragraphs [0083, 0091, 0094] and figure 9). Therefore each side wall S1 is a “cooling plate”.
Regarding claim 5, Ligabue teaches an external side connection member made up of insulating support (Hb1) and metal bars (MB1 and MB2). The metal bars (MB1 and MB2) are electrically connected to the battery cells (C). The external side connection member is positioned on an end portion of the tray (T, “unit plate”) (paragraphs [0075-0077] and figures 3 and 4).
Regarding claim 6, Ligabue teaches that the external side connection member includes an L-shaped section (“coupling terminal”) protruding outwardly from the tray (T, “unit plate”) to form an electrical connection with another cell unit (paragraph [0077] and figure 4).

Regarding claim 21, Ligabue teaches that the lateral housing (LH) is recessed relative to the rest of the insulating support (B) (figure 6). Therefore in the area of the lateral housing (LH), the cell unit has a smaller width than in the rest of the insulating support (B). Thus, each side of the insulating support (B) of the connection member has a smaller width at the location of the corresponding coupling groove.
Regarding claim 22, Ligabue teaches that the container includes a first wall (S3) disposed above the cell unit, a second wall (S2) disposed below the cell unit and a third wall (S1) disposed on a side portion of the cell unit (paragraphs [0045, 0050] and figure 2). 
The electric connector (PC, “fastening portion”) is positioned on the cell unit in immediate proximity to the third wall (S1). Therefore, if the battery pack is rotated such that the third wall (S1) is below the cell units, the electric connector (PC, “fastening portion”) would be supported by and thus “provided on” an internal surface of the third wall (S1).
Regarding claim 24, Ligabue teaches that the third wall (S1) includes a cooling flow path (paragraph [0051]).

Claims 1 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2018/0076487, hereinafter Lee.
Regarding claim 1, Lee teaches a battery module (10) (paragraph [0041] and figures 1-3). 
The battery module (10) comprises multiple cartridges (120). Each cartridge accommodates two battery cells (110). The cartridges (120) are coupled to each other (paragraphs [0045, 0048] and figures 2-5). Two adjacent cartridges (120) may be considered a cell unit. 
The cell unit includes a unit plate and two battery cells (110) disposed on both surfaces of the unit plate (paragraph [0048] and Figure 1 below). 
A case formed of upper end plate (130), lower end plate (140) and sensing assembly (200) accommodates the cell unit (paragraphs [0058, 0067] and figures 1 and 3).
Each unit plate has a plate portion having a flat surface. The unit plate also has side portions protruding upwardly and downwardly from three sides of the plate portion (Figure 1 below).
Each unit plate comprises two receiving spaces (125) (one above and one below the plate portion) in which the battery cells (110) are disposed (paragraph [0048] and Figure 1 below). The receiving spaces (125) for the battery cells (110) are formed by the plate portion and the side portions (Figure 1 below).

    PNG
    media_image1.png
    340
    478
    media_image1.png
    Greyscale
[AltContent: textbox (Unit plate)][AltContent: textbox (Cell unit)][AltContent: textbox (Side portion)][AltContent: arrow][AltContent: arrow]







[AltContent: textbox (Figure 1 - Lee's assembly.)]

A bus bar (211, “connection member”) is disposed between the receiving spaces to electrically connect the battery cells (110) to each other (paragraphs [0071-0073] and figure 8).
Slots (126a, “coupling grooves”) are located between adjacent receiving spaces on each side of the bus bar (211, “connection member”) (paragraph [0057] and figure 2). 
The sensing assembly (200) of the case includes fastening portions (220) inserted within the slots (126a, “coupling grooves”) (paragraph [0057]).
Regarding claim 21, Lee teaches slots (126a, “coupling grooves”) (paragraph [0057]). The slots (126a, “coupling grooves”) are indented portions on the cartridge walls, so that a width of the cell unit in the area of the slots (126a, “coupling grooves”) is reduced relative to the width of the cell unit away from the slots (126a, “coupling grooves”) (see Figure 2 below).

    PNG
    media_image1.png
    340
    478
    media_image1.png
    Greyscale
[AltContent: arrow]








[AltContent: textbox (Figure 2 - Lee's assembly. The double-headed arrow indicates the width direction referenced in the rejection of claim 21.)]

Regarding claim 22, Lee teaches that the case includes upper end plate (130, “first plate”) located above the cell unit, lower end plate (140, “second plate”) located below the cell unit and sensing assembly (200, “third plate”) disposed on a side surface of the cell unit (figures 2 and 3). 
The fastening portions (220) are provided on an internal surface of the sensing assembly (200, “third plate”) (figure 2).
Regarding claim 23, Lee teaches a bolt (B, “fastening member”) sequentially penetrating through the upper end plate (130, “first plate”), the fastening portion (220) of the sensing assembly (200, “third plate”) and the lower end plate (140, “second plate”) to be coupled thereto (paragraphs [0055, 0061, 0082, 0089] and figures 1 and 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0259990, hereinafter Ligabue as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2021/0242530, hereinafter Zhu.

Regarding claim 7, Ligabue teaches a flat cable (FC) coupled to the tray (T, “unit plate”) to sense voltage and measure the temperature of the battery cells (C). The flat cable (FC) is connected to the metal member (MB1, “busbar”) (paragraphs [0072, 0080]). 
Ligabue fails to teach a circuit board.
The use of flexible printed circuit boards is ubiquitous in the art – see, e.g. Zhu who teaches a flexible printed circuit board (16) used to collect temperature and electrical parameters from battery cells (paragraph [0049]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a flexible printed circuit board as the flat cable (FC) without undue experimentation and with a reasonable expectation of success. 
Regarding claim 8, Ligabue as modified by Zhu teaches that the circuit board is a flexible printed circuit board and electrically connects the metal member (MB1, “busbar”) to monitoring devices (BMC, “external entity”) (paragraphs [0072, 0082] and figure 1).
Regarding claim 9, Ligabue teaches that the circuit board is disposed in and coupled to a receiving space in the tray (T, “unit plate”) (paragraph [0072]). As it is coupled to the tray (T, “unit plate”), it is coupled to the tray’s edges (T1 and T2, “side portions”). The circuit board includes multiple portions (PC) – one for each metal member (MB1, “busbar”) (paragraph [0072]). Given that multiple portions (PC) fit onto a tray (T, “unit plate”), each of them has a width smaller than the width of the tray (T, “unit plate”) and thus the width of the tray’s edges (T1 and T2, “side portions”).
Regarding claim 10, Ligabue as modified by Zhu teaches that the circuit board includes a temperature sensor (TSS) disposed to be in contact with a battery cell (paragraph [0080]).

Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0259990, hereinafter Ligabue in view of U.S. Pre-Grant Publication No. 2021/0242530, hereinafter Zhu.

Regarding claim 11, Ligabue teaches a battery pack (BP) (paragraph [0045] and figure 1). 
The battery pack (BP) comprises multiple stacked cell units. Each cell unit includes a tray (T) and a plurality of battery cells (C) disposed on the tray (T) (paragraphs [0056, 0070] and figure 4). 
A parallelepiped-shaped container (“case”) accommodates the cell unit (paragraphs [0045, 0053] and figure 1).
All of the cell units are integrally fixed to each other via support portions (B, HB1, HB2) positioned on the trays (T) and the electrical connections between the battery cells (C), which are formed with the help of the support portions (B, HB1, HB2).  
Therefore, an individual tray (T) positioned within the assembly may be considered the instantly claimed “coupling unit” disposed between any two cell units to integrally fix them to each other.
Each tray (T, “unit plate”) has a plate portion having a flat surface. The tray (T, “unit plate”) also has edges (T1 and T2, “side portions”) protruding upwardly and downwardly from two sides of the plate portion (paragraph [0091], claim 5 and figures 3 and 8).
Each tray (T, “unit plate”) comprises a plurality of receiving spaces in which the battery cells (C) are disposed (figure 3). The receiving spaces for the battery cells (C) are formed by the plate portion and edges (T1 and T2, “side portions”) (figures 3 and 8).
A connection member including an insulating support (B) and a metal member (MB1) is disposed between the receiving spaces to electrically connect the battery cells (C) to each other (paragraphs [0062, 0068, 0070] and figures 3-6).
Ligabue teaches that the tray (T, “coupling unit”) has a frame shape (figure 3). 
Support portions (HB1 and HB2) are positioned on each end of the tray (T, “coupling unit”) to support cell units (paragraph [0062] and figure 3) and are coupled to lateral ends of the tray (T, “coupling unit”). 
The tray (T, “coupling unit”) has an internal space to accommodate a battery cell (C). A ring shape is formed along a contour of the battery cell (C) – the ring shape is made up of the edges (T1 and T2) of the tray (T, “coupling unit”) and the edges of support portion (HB1 or HB2) and insulating support (B) (figures 3-5). 
A lateral housing (LH) is formed in the insulating support (B). The lateral housing (LH) is located between adjacent receiving spaces. The lateral housing (LH) is a recessed area and is intended for coupling of the flat cable (FC) (paragraph [0072] and figure 6). Thus each side of the insulating support (B) of the connection member includes a “coupling groove”.
Ligabue teaches a flat cable (FC) coupled to the tray (T, “unit plate”) to sense voltage and measure the temperature of the battery cells (C) (paragraphs [0072, 0080]).
Ligabue fails to teach a circuit board.
The use of flexible printed circuit boards is ubiquitous in the art – see, e.g. Zhu who teaches a flexible printed circuit board (16) used to collect temperature and electrical parameters from battery cells (paragraph [0049]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a flexible printed circuit board as the flat cable (FC) without undue experimentation and with a reasonable expectation of success. 
Regarding claim 13, Ligabue teaches that the support portions (HB1 and HB2) in tray (T, “coupling unit”) are a first support portion. Support (B) in tray (T, “coupling unit”) is a second support portion disposed vertically between connection members of the cell units.
Regarding claim 14, Ligabue teaches that the support portions (HB1 and HB2) include metal bands MB1 and MB2 coupled which protrude and are thus protrusions. Metal bands MB1 and MB2 are inserted into cell units above and below the tray (T, “coupling unit”).
Regarding claim 15, two trays (T) having a frame shape within the assembly together may be considered the “coupling unit”. The support (B, “second support portion”) would be coupled to another second support portion (B), because all of the elements of the assembly are coupled together. But would be vertically separated from this second support portion (B). 
Regarding claim 16, Ligabue teaches that the cell units include end terminal C+ and C- at ends thereof. The terminals C+ and C- are connected to the first support portions (HB1 and HB2) for the purpose of being electrically connected together (paragraphs [0068-0070].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 15/931,366 in view of U.S. Pre-Grant Publication No. 2019/0259990, hereinafter Ligabue.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Ligabue reference and the newly presented Lee references have been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724